[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff, Embassy Towers Condominium Association, Inc., brings this foreclosure action against the defendants, Anthony Caltabiano and Antonette Caltabiano for past due common charges on property known as 2625 Park Avenue, Unit 3G, Bridgeport, CT.
The complaint in this matter was dated November 25, 1992, with a return day of December 22, 1992.
On November 30, 1992, the Deputy Sheriff filed a Lis Pendens on the land records of the City of Bridgeport and on December 1, 1992, left a true and attested copy with Anthony and Antonette Caltabiano at their usual place of abode at 1374 Huntington Turnpike, Trumbull, CT.
In May 1993, the plaintiff discovered that the Antonette Caltabiano who was served on December 1, 1992 is the wife of Anthony Caltabiano but not the co-owner of the condominium. Anthony Caltabiano owns the subject property jointly with his daughter, also Antonette Caltabiano.
The plaintiff subsequently moved to reopen the Judgment, which CT Page 2129 had been granted, and cite in the daughter as a defendant. Said motion was granted by the court.
Prior to being made a party defendant the daughter, Antonette Caltabiano, contacted the plaintiff's property manager and was told that she owed $5880.75. By letter dated July 30, 1993 the daughter delivered to plaintiff a check for $5900.00, which was accepted and cashed by the plaintiff on August 3, 1993.
The defendants thereafter tendered regular monthly payments.
At time of trial the only issues before the court were interest and legal fees.
The improper service upon Antonette, the mother, was a truly honest mistake by the plaintiff. However, as between the plaintiff and the defendants the court finds that the plaintiff must bear the cost of that error.
This court finds that Antonette Caltabiano, the daughter, paid the past due common charges upon being made aware of the deficiency. The court finds that the daughter, Antonette Caltabiano would have paid the past due common charges if she had been served on December 1, 1992.
Accordingly, the defendants are only responsible for legal fees and costs incurred prior to December 1, 1992. Interest at the rate of five percent per annum, shall also be paid by the defendants from the original deficiency date to December 1, 1992.
Dated at Bridgeport, Connecticut, this _____ day of March 1995.
RICHARD J. TOBIN, JUDGE